Citation Nr: 0007223	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 20 percent for a lower 
back disorder.

Entitlement to a rating in excess of 10 percent for a left 
ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in August 1992 which granted service connection for 
a lower back disorder and a left ankle disorder, and assigned 
a noncompensable evaluation for each of these disorders.  
This case was previously Remanded by the Board in January 
1996 and March 1997 for further development.  Thereafter, the 
evaluation for the veteran's service connected lower back 
disorder was subsequently increased to 20 percent, and the 
evaluation for her left ankle disorder was increased to 10 
percent.  Both evaluations were made effective in August 
1991, the effective dates of the grants of service 
connection.  The case has now been returned to the Board for 
completion of appellate consideration.


FINDINGS OF FACT

1.  The veteran's lower back disorder is manifested by 
complaints of pain and limitation of motion which 
functionally are consistent with not more than moderate 
disability.

2.  The veteran's left ankle disorder is manifested by 
complaints of pain and limitation of motion which are not 
more than moderately disabling functionally.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
lower back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.59, and Part 4 Code 5295, 5292.

2.  The criteria for a rating in excess of 10 percent for a 
left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.59, and Part 4 Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of the veteran's separation examination dated in 
June 1991 noted that the veteran had scars on her back and 
left ankle, and that she had injured her back in October 
1990.

A VA examination in May 1992 noted that the veteran had a 
well-healed nontender scar over the midline lumbar spine.  
The veteran had 90 degrees of forward flexion and lacked 4 to 
6 inches from touching her toes.  Hyperextension was to 35 
degrees, and side flexion was 40 degrees bilaterally.  The 
veteran could rotate 35 degrees bilaterally.  X-rays did not 
show evidence of bony pathology, and the diagnosis was 
lumbosacral strain.

A VA examination of the veteran's left ankle in May 1992 
noted that the ankle appeared to be normal.  The veteran had 
full range of motion with 20 degrees of dorsiflexion, 40 
degrees of plantar flexion, and normal subtalar motion.  
There was no tenderness about the ankle.  The diagnosis was 
history of left ankle sprain, resolved.

A hearing at the RO was held in May 1993.  The veteran 
testified that she had a lot of pain in her back that 
affected her ability to do normal activities.  The veteran 
also testified that her back pain caused problems with her 
ability to work, due to her inability to sit for long periods 
of time.  According to the veteran, the pain in her back was 
continuing to get worse over time.  Regarding the veteran's 
left ankle, she testified that she had a lot of swelling and 
pain which affected her ability to perform certain 
activities.  The veteran stated that her left ankle problems 
included pain due to weather changes and walking on uneven 
surfaces.  The veteran's husband also testified that the 
veteran's lower back and left ankle problems were an 
impediment to the veteran's functional ability.

The veteran complained of back and left ankle pain during a 
VA physical examination in April 1995.

A VA examination in July 1996 did not find any postural 
abnormalities, fixed deformities, or atrophy or spasm in the 
veteran's back.  Forward flexion was 75 degrees and backward 
extension 15 degrees.  Left and right lateral flexion were 
each 20 degrees, and rotation to the left and right were 30 
degrees.  The veteran was noted to have subjective pain with 
all of these movements, and x-rays were normal.  No 
neurological deficits were found.  The diagnosis was 
lumbosacral strain and lacerative injury in the lower back.

A VA examination of the veteran's left ankle in July 1996 did 
not find any swelling, deformity, subluxation, instability, 
or crepitus.  Range of motion was noted to be full without 
any significant pain.  X-rays of the left ankle were normal.  
Diagnosis was sprained ankle and lacerated injury of the 
ankle by history, assessed as normal.

The veteran's back was noted to be without postural 
abnormalities, fixed deformities, or atrophy or spasm during 
a VA examination in July 1997.  Forward flexion was 45 
degrees and backward extension 10 degrees.  Left and right 
lateral flexion were both 20 degrees.  Rotation to the left 
was 30 degrees, and rotation to the right 35 degrees.  There 
was objective evidence of pain on all of these motions.  No 
evidence of neurological involvement was found.  The examiner 
also stated that there was no evidence of incoordination, 
fatigability, or weakness.  The veteran was noted to be 
employed and able to do her work despite some back 
discomfort.  X-rays of the back were normal.  The diagnosis 
was low back pain by history.  The examiner commented that no 
statement could be made concerning the DeLuca memorandum 
because it would be pure speculation on the part of the 
examiner.

A report of a VA examination of the veteran's left ankle 
dated in July 1997 noted that there was no swelling, 
deformity, or crepitus.  Dorsiflexion of the left ankle was 
10 degrees, and plantar flexion was 30 degrees.  The veteran 
claimed that range of motion testing caused pain.  The 
examiner stated that the veteran was employed and had some 
swelling and dull pain occasionally after work.  There was no 
excess fatigability, incoordination, increased weakness, or 
ankylosis noted.  X-rays did not show any significant 
abnormalities.  Diagnosis was left ankle injury by history.  
The 
examiner again commented that no statement could be made 
concerning the DeLuca memorandum because it would be pure 
speculation on the part of the examiner.
Analysis

Initially, the Board notes that the veteran's claims for 
higher ratings are plausible and thus are considered well 
grounded.  Moreover, it appears that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. 
§ 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  When there is a question as 
to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Assertions of functional disability due to pain must be 
evaluated according to 38 C.F.R. §§ 4.10, 4.40.  38 C.F.R. 
§ 4.10 provides that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, based on an examination which 
includes a description of the disability upon the person's 
ordinary activity.  Additionally, 38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.  Painful motion is an important fact of disability 
and it is the intent of the Rating Schedule to recognize 
painful motion with joint pathology as productive of 
disability.  38 C.F.R. § 4.59 (1999).  In the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), The United States Court of 
Appeals for Veterans Claims (Court) held that it was 
essential that the rating examination portray the functional 
loss resulting from service connected disability.  It was 
also held that ratings based on limitation of motion do not 
subsume § 4.40 or § 4.45 and that the provisions of 38 C.F.R. 
§ 4.14 prohibiting pyramiding do not bar consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  Other factors to be 
considered included fatigability, incoordination and 
weakness.

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The Board further notes that this case comes on appeal 
from the initial rating decision that granted service 
connection for a lower back disorder and a left ankle 
disorder, and that consideration must be given to staged 
ratings under Fenderson.

Entitlement to a rating in excess of 20 percent for a lower 
back disorder
Diagnostic Code 5295 states that a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  Where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position, a 20 percent rating is 
appropriate.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
Code 5295.

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, slight limitation of motion warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  Severe limitation of motion 
is required for a 40 percent evaluation.  Code 5292.

The evidence of record shows that the veteran had 90 degrees 
of forward flexion during a VA examination in May 1992.  
Hyperextension was 35 degrees, side flexion was 40 degrees 
bilaterally, and the veteran could rotate 35 degrees 
bilaterally.  Similar findings were noted during a VA 
examination in July 1996, with the veteran having 75 degrees 
of forward flexion and 15 degrees of backward extension.  On 
the July 1996 VA examination report, left and right lateral 
flexion were each noted as being 20 degrees, and rotation to 
the left and right were 30 degrees.  Subjective pain on 
movement was noted during the July 1996 VA examination.

The May 1992 and July 1996 VA examinations do not show that 
the veteran has listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, or narrowing or 
irregularity of the joint space.  X-rays of the lumbar spine 
taken in May 1992 and July 1996 did not find any 
osteoarthritic changes in conjunction with a loss of lateral 
motion, and limitation of forward bending in a standing 
position was not marked.  There was also no sign of abnormal 
mobility on forced motion with any of the above.  Therefore, 
the criteria for a higher evaluation under Diagnostic Code 
5295 have not been met.

The evidence contained in the May 1992 and July 1996 VA 
examinations also does not meet the criteria for a higher 
evaluation under Diagnostic Code 5292.  The limitation of 
motion noted during these examinations cannot be 
characterized as greater than moderate overall, and therefore 
does not meet the requirement of severe limitation of motion 
as set out under the next higher rating under Diagnostic Code 
5292.

The veteran's most recent VA examination in July 1997 also 
did not find any of the criteria noted above for a higher 
evaluation under Diagnostic Code 5295.  A higher evaluation 
under Diagnostic Code 5295 is therefore not warranted based 
on the July 1997 VA examination.  Limitation of motion on the 
July 1997 VA examination report was noted to be 45 degrees of 
forward flexion, and 10 degrees of backward extension.  Left 
and right lateral flexion were both 20 degrees, with rotation 
to the left described as 30 degrees and rotation to the right 
35 degrees.  These findings indicate that the veteran's 
limitation of motion in the lumbar spine is still no more 
than moderate in nature.  Because the limitation of motion 
noted during the most recent VA examination in July 1997 
cannot be characterized as more than moderate, a higher 
evaluation under Diagnostic Code 5292 is not in order.

The Board has therefore considered staged ratings in this 
case, but finds that the evidence of record does not show 
that the veteran met the requirements for a higher evaluation 
for her service connected lower back disorder at any time 
during the appeal period.

The Board notes that the July 1996 and July 1997 VA 
examination reports both stated that there was evidence of 
pain on motion during range of motion testing.  In addition, 
the veteran and her husband testified at a hearing at the RO 
in May 1993 that her lower back caused significant functional 
impairment.   The complaints of pain do not appear to ever 
have been objectively confirmed as evidenced by the diagnoses 
of "history of" and references to subjective complaints of 
pain.  Moreover, the examiner was unable to offer any opinion 
concerning flare-ups, weakness, etc. pointing out that this 
would be pure speculation on his part.  Under such 
circumstances, and with consideration to DeLuca, it is clear 
that the 20 percent rating assigned over the period of time 
in question is contemplated by the evaluation currently in 
effect.  38 C.F.R. § 4.40.         

Additionally, the Board does not find any unusual or 
exceptional circumstances present regarding this disability, 
such as marked interference with employment or frequent 
periods of hospitalization, that would render impractical the 
application of the regular schedular standards and warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b).  In this 
regard, the examiner stated in the July 1997 VA examination 
report that the veteran was employed and able to work despite 
some back discomfort.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a higher 
evaluation for a lower back disorder.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against a higher rating for the veteran's 
lower back disability.

Entitlement to a rating in excess of 10 percent for a left 
ankle disorder
Under Diagnostic Code 5271, marked limitation of motion of 
the ankle warrants a 20 percent rating.  For moderate 
limitation of motion, a 10 percent evaluation is appropriate.  
Code 5271. 

Plate II of 38 C.F.R. § 4.71 shows that normal range of 
dorsiflexion of the ankle is from 0-20 degrees.  Normal 
plantar flexion of the ankle is from 0-45 degrees.  The 
medical evidence of record shows that dorsiflexion of the 
left ankle was noted to be 20 degrees on the May 1992 VA 
examination report, and plantar flexion was 40 degrees.  A VA 
examination in July 1996 described range of motion in the 
left ankle to be full and without any significant pain.  The 
most current VA examination of the veteran's left ankle, in 
July 1997, noted dorsiflexion of 10 degrees and plantar 
flexion of 30 degrees.  

In the May 1992, July 1996, and July 1997 VA examination 
reports, no examiner has ever reported clinical findings 
consistent with more than moderate disability of the left 
ankle.  There is no medical evidence that the veteran's left 
ankle significantly affects her ability to walk, and no 
examiner has noted any weakness, instability, or excess 
fatigability of the left ankle.  The Board notes that the 
veteran and her husband testified at a hearing at the RO in 
May 1993 that her left ankle caused significant functional 
impairment.  However, more recent medical evidence does not 
show more than a moderate amount of functional impairment due 
to the veteran's left ankle.  The July 1997 VA examination 
report noted the veteran's complaint of pain on range of 
motion testing and occasional swelling after work, which was 
accompanied by a dull pain.  Nevertheless, the examiner 
reported that the veteran was able to work.  Under such 
circumstances, any motion restriction would be not more than 
moderate even with pain factored in as required by DeLuca.

The Board finds that the degree of pain experienced by the 
veteran due to her left ankle disorder, as shown by the 
evidence, is contemplated by the evaluation currently in 
effect.  38 C.F.R. § 4.40.  Additionally, the Board does not 
find any unusual or exceptional circumstances present 
regarding this disability, such as marked interference with 
employment or frequent periods of hospitalization, that would 
render impractical the application of the regular schedular 
standards and warrant an extraschedular rating.  38 C.F.R. 
§ 3.321(b). 

In the Board's view, the medical evidence is commensurate 
with not more than moderate overall impairment of the left 
ankle, warranting not more than a 10 percent rating under the 
provisions of Diagnostic Code 5271.  The Board has considered 
staged ratings in this case, but finds that the evidence of 
record does not show that the veteran met the requirements 
for a higher evaluation for her service connected lower back 
disorder at any time during the appeal period.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against a higher rating for the veteran's 
left ankle disability.  


ORDER

Entitlement to a rating in excess of 20 percent for a lower 
back disorder is denied.

Entitlement to a rating in excess of 10 percent for a left 
ankle disorder is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

